MEMORANDUM **
Donnie Browder, an Oregon state prisoner, appeals pro se from the district court’s judgment in favor of defendants in his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Bahrampour v. Lampert, 356 F.3d 969, 973 (9th Cir.2004). We affirm in part and dismiss in part.
Browder contends that the district court dismissed the action for failure to respond timely to the magistrate judge’s findings and recommendation, but this contention is unsupported by the record. Browder does not challenge the judgment on any other ground. See Cook v. Schriro, 538 F.3d 1000, 1014 n. 5 (9th Cir.2008) (explaining that issues not raised on appeal are deemed abandoned).
We lack jurisdiction to review the district court’s orders denying Browder’s postjudgment motions because Browder did not file a notice of appeal from those orders. See TAAG Linhas Aereas de Angola v. Transamerica Airlines, Inc., 915 F.2d 1351, 1354 (9th Cir.1990) (concluding that “an appeal specifically from the ruling on [a Rule 60(b)] motion must be taken if the issues raised in that motion are to be considered by the Court of Appeals”).
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.